Exhibit 10.1

Schedule of Retention Plan Awards to Named Executive Officers

The following cash payments will be made to GTC’s named executive officers under
the GTC Biotherapeutics 2008 Retention Incentive Plan after March 31, 2010 or
upon earlier termination of their employment by GTC.

 

Named Executive Officer

   Retention Payment
to be made after
March 31, 2010

Geoffrey F. Cox

   $ 94,000

John B. Green

   $ 44,000

Harry M. Meade

   $ 44,000

Richard Scotland

   $ 44,000

Daniel S. Woloshen

   $ 44,000